Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application No. 16/627, 366 filed on December 30, 2019.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 03/21/2022 is acknowledged.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Specification
The disclosure is objected to because of the following informalities: Terms “a25 thin film transistor, a light emitting member and an encapsulation layer” are not labeled.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a flexible display device substrate 100” and “a thin film transistor” and “a light emitting member” and “an encapsulation layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub# 2018/0233682 to Lin et al. (Lin).  
 Regarding independent claim 5, Lin discloses a flexible display device substrate (02 and 01) comprises:
a first flexible substrate (Fig. 5: 01);
a second flexible substrate (Fig. 5: 02) disposed on the first flexible substrate (01); and
an interweaved structure layer (Fig. 5: 03) disposed between the first flexible substrate (01) and the second flexible substrate (02), wherein the interweaved structure layer (Fig. 5: 03) is formed by a part (the term “formed by a part” is presently interpreted to be formed on a portion) of the first flexible substrate (01) and a part of the second flexible substrate (02) weaving and penetrating with each other (¶0023).
Regarding claim 6, Lin discloses (Fig. 5: 01 and 02) further comprises a toughening layer (m/n) disposed at intervals between the first flexible substrate (01) and the second flexible substrate (02), and the toughening layer (m/n) and the interweaved structure layer (03) are disposed alternately (see Fig. 5).  
Regarding claim 8, Lin discloses (see Fig. 5) wherein a thickness of the second flexible substrate (02) is not lower than a thickness of the first flexible substrate (01).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub# 2018/0233682 to Lin et al. (Lin) in view of US PGPub # 2018/0017907 to Kim et al. (Kim).
Regarding independent claim 1, Lin discloses a flexible display device panel (Fig. 5), comprising:
a flexible display device substrate (Fig. 5: 02 and 03), a thin film transistor (Fig. 5: TFT), a light emitting member (Fig. 5: F), wherein the thin film transistor (TFT), the light emitting member (F) are disposed on the flexible display device substrate (02 and 03);
wherein the flexible display device substrate (02 and 03) comprises:
a first flexible substrate (Fig. 5: 01);
a second flexible substrate (Fig. 5: 02) disposed on the first flexible substrate (01); and
an interweaved structure layer (Fig. 5: 03) disposed between the first flexible substrate (01) and the second flexible substrate (02), wherein the interweaved structure layer (Fig. 5: 03) is formed by a part (the term “formed by a part” is presently interpreted to be formed on a portion) of the first flexible substrate (01) and a part of the second flexible substrate (02) weaving and penetrating with each other (¶0023).
Lin does not explicitly disclose an encapsulation layer disposed on the flexible display device substrate.
Kim discloses an encapsulation layer (Fig. 2: 300) disposed on the flexible display device substrate (100).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the flexible display device substrate of Lin with an encapsulation layer as taught by Kim in order to encapsulate/seal the display portion (¶0092).
Regarding claim 2, Lin discloses wherein the flexible display device substrate (Fig. 5: 01 and 02) further comprises a toughening layer (m/n) disposed at intervals between the first flexible substrate (01) and the second flexible substrate (02), and the toughening layer (m/n) and the interweaved structure layer (03) are disposed alternately (see Fig. 5).  
Regarding claim 4, Lin discloses wherein a thickness of the second flexible substrate (02) is not lower than a thickness of the first flexible substrate (01).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and Kim and further in view of CN 105789242 to Gao.
Regarding claim 3, Lin and Kim disclose all of the limitations of claim 1 from which this claim depends.
Lin and Kim do not explicitly teach wherein a bonding strength of the interweaving structure layer is greater than a first predetermined value.  
Gao discloses a first flexible substrate (10) and a second flexible substrate (40) as shown in Fig. 13. The material of the first and second flexible substrates is polyimide (PI) which is the same material as the first and second flexible substrate of the claimed invention. Gao further discloses that the PI material has a bonding strength.
It is noted that a value for “first predetermined value” is not claimed and therefore it can be interpreted to be any number, for example it can be 0. Therefore, Gao discloses a bonding strength of the interweaving structure layer is greater than a first predetermined value.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the interweaving structure of Lin with a bonding strength as explicitly taught by Gao in order to not to cause the bonding force from dropping in TFT process and it will not cause problem of difficult to peel (see the attached document, last paragraph, page 7 of Gao).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of CN 105789242 to Gao.
Regarding claim 7, Lin disclose all of the limitations of claim 5 from which this claim depends.
Lin does not explicitly teach wherein a bonding strength of the interweaving structure layer is greater than a first predetermined value.  
Gao discloses a first flexible substrate (10) and a second flexible substrate (40) as shown in Fig. 13. The material of the first and second flexible substrates is polyimide (PI) which is the same material as the first and second flexible substrate of the claimed invention. Gao further discloses that the PI material has a bonding strength.
It is noted that a value for “first predetermined value” is not claimed and therefore it can be interpreted to be any number, for example it can be 0. Therefore, Gao discloses a bonding strength of the interweaving structure layer is greater than a first predetermined value.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the interweaving structure of Lin with a bonding strength as explicitly taught by Gao in order to not to cause the bonding force from dropping in TFT process and it will not cause problem of difficult to peel (see the attached document, last paragraph, page 7 of Gao).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN110098225 to Zhao, CN104392901 to Gat et al., CN109713124 to Gao and CN110112185 to Zhao.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHSEN AHMADI/            Primary Examiner, Art Unit 2896